Citation Nr: 0703828	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from July 1942 to August 1945.  
He was awarded the Purple Heart Medal.  He died in December 
1999.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim for 
entitlement to service connection for cause of the veteran's 
death and entitlement to DIC under 38 U.S.C.A. § 1318.  The 
Board affirmed the RO denial by a decision dated August 17, 
2005.  The veteran appealed the August 2005 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in an October 2006 Order, granted a September 
2006 Joint Motion for Remand.  The Order specifically 
remanded the portion of the Board's decision that denied 
entitlement to DIC under 38 U.S.C.A. § 1318.  Although not 
specifically stated in the Court's Order, such Remand action 
serves to vacate that portion of the August 17, 2005 Board 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, the Court decided the case 
of Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In their 
joint motion, both parties agreed that this decision now 
necessitates remand for consideration of whether the 
appellant is entitled to DIC benefits under 38 U.S.C.A. § 
1318, based on a theory of "hypothetical entitlement."

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" as if the 
veteran had a service-connected death.  A "deceased veteran" 
is a veteran who dies not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation at the time of his death for service-connected 
disability rated totally disabling if the service-connected 
disability was either continuously rated totally disabling 
for 10 or more years immediately preceding his death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  38 
U.S.C.A. § 1318(b) (West 2002).

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Likewise, on 
April 5, 2002, VA amended 38C.F.R. § 20.1106 to provide that 
there would be no hypothetical determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309, 16,317 (Apr. 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit acknowledged VA's 
determination that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way as provided in 38 C.F.R. § 3.22.  
The Federal Circuit held that VA's determination in this 
regard was proper and based on adequate rationale. Id.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims. Id. at 1379-1380.

Most recently, however, the United States Court of Appeals 
for Veterans Claims (Court) held that the January 2000 
amendments (65 Fed. Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC claims 
made pursuant to 38 U.S.C.A. § 1318, are not applicable to 
claims filed prior to January 21, 2000.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  Here, the appellant 
filed her claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 prior to January 21, 2000.  
Accordingly, entitlement on a hypothetical basis must be 
considered.  However, the record does not show that the RO 
has considered the hypothetical theory of entitlement.

Moreover, the Court in Rodriguez also held that VA's duty to 
assist in such claims included providing specific notice to 
the claimant of any information and evidence not of record 
that is necessary to substantiate a claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 under the 
hypothetical entitlement theory.  Here, although the March 
2004 VCAA letter to the appellant informed her of what the 
evidence must show in order to establish entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, it did not 
specifically inform her of any information and evidence not 
of record that was necessary to substantiate a claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
under the hypothetical entitlement theory.

This appeal is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent. 

Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claim for DIC benefits 
under 38 U.S.C.A. § 1318, including based 
on a theory of hypothetical entitlement.  
She should also be informed of which 
evidence, if any, she is expected to 
obtain and submit, and which evidence 
will be obtained by VA.  The appellant 
should also be advised to send any 
evidence in her possession pertinent to 
her appeal to the VA.  Additionally, the 
appellant should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that an effective date 
will be assigned if the benefit is 
granted. 

2.  After allowing the appellant and her 
representative an appropriate time to 
respond to the above notice, the AMC 
should review the evidence and 
readjudicate the issue of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318, to 
include the hypothetical theory of 
entitlement.  If the issue remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


